Exhibit 10.13


SECOND AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
THIS SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
(this “Amendment”) is made as of the 28th day of November, 2016, by and between
IEC ELECTRONICS CORP., a corporation formed under the laws of the State of
Delaware (“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to a Fifth Amended and Restated Credit
Facility Agreement dated as of December 14, 2015, as amended by that certain
First Amendment to Fifth Amended and Restated Credit Facility Agreement dated as
of June 20, 2016 (as amended, and as the same may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”); and
WHEREAS, Borrower has requested and the Lender has agreed to make certain
amendments to the Credit Agreement, all on the terms and conditions herein set
forth.
NOW, THEREFORE, for due consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.    DEFINITIONS. All capitalized terms used herein and not defined shall have
the meaning given such terms in the Credit Agreement.
2.    AMENDMENTS. Except as otherwise set forth below, effective as of the date
of this Amendment:
(A)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:
““Applicable Margin” means, with respect to the applicable facility, the per
annum percentage points shown in the applicable column of the table below based
on the applicable Debt to EBITDAS Ratio, calculated for Borrower on a
consolidated basis and without duplication in accordance with GAAP:
Pricing Grid - Applicable Margin
 
Debt to EBITDAS
 
 
Level
Ratio
Revolver
Term Loan B
I
>2.75:1
4.250%
3.250%
II
>2.25<2.75
3.000%
2.500%
III
>1.75<2.25
2.750%
2.500%
IV
>1.25<1.75
2.500%
2.500%
V
>0.75<1.25
2.250%
2.500%
VI
<0.75
2.000%
2.500%



provided, however, that commencing on the Second Amendment Effective Date and
continuing through and including the Fiscal Quarter ending September 30, 2017,
the Applicable Margin shall be fixed at Level I. Effective on the tenth (10th)
day following the date on which the Borrower’s QCC Sheet is required to be
delivered to the Lender pursuant to Section 12.6 for the Fiscal Quarter ending
September 30, 2017, the Applicable Margin will be adjusted based upon the Debt
to EBITDAS ratio shown therein. Thereafter, changes, if any, in the Level
applicable to Loans will be effective on the tenth (10th) day following each
date on which the Borrower’s QCC Sheet is required to be delivered to the





--------------------------------------------------------------------------------

Exhibit 10.13


Lender pursuant to Section 12.6, based upon the Debt to EBITDAS ratio shown
therein. In the event that any QCC Sheet is not delivered by the date required,
pricing will revert to Level I until the tenth (10th) day following the date of
delivery of the delayed QCC Sheet, on which tenth (10th) day pricing will be
adjusted to the applicable level shown by the QCC Sheet. Upon the occurrence of
a Default or Event of Default, the Applicable Margin shall immediately be
adjusted to Level I and no reduction shall occur thereafter unless the Default
is cured, or if the Default is also an Event of Default, the Event of Default is
waived in writing by the Lender.”
““Applicable Unused Fee” means the per annum percentage points shown in the
table below based on the applicable Debt to EBITDAS Ratio, calculated for
Borrower on a consolidated basis and without duplication in accordance with
GAAP:
Level
Debt to EBITDAS
Unused Fee
I
>2.75:1
0.500%
II
>2.25<2.75
0.500%
III
>1.75<2.25
0.375%
IV
>1.25<1.75
0.250%
V
>0.75<1.25
0.250%
VI
<0.75
0.250%



provided, however, that commencing on the Second Amendment Effective Date and
continuing through and including the Fiscal Quarter ending September 30, 2017,
the Applicable Unused Fee shall be fixed at Level I. Effective on the tenth
(10th) day following the date on which the Borrower’s QCC Sheet is required to
be delivered to the Lender pursuant to Section 12.6 for the Fiscal Quarter
ending September 30, 2017, the Applicable Unused Fee will be adjusted based upon
the Debt to EBITDAS ratio shown therein. Thereafter, changes, if any, in the
Level applicable will be effective on the tenth (10th) day following each date
on which the Borrower’s QCC Sheet is required to be delivered to the Lender
pursuant to Section 12.6, based upon the Debt to EBITDAS ratio shown therein. In
the event that any QCC Sheet is not delivered by the date required, the
Applicable Unused Fee will revert to Level I until the tenth (10th) day
following the date of delivery of the delayed QCC Sheet, on which tenth (10th)
day the Applicable Unused Fee will be adjusted to the applicable level shown by
the QCC Sheet. Upon the occurrence of a Default or Event of Default, the
Applicable Unused Fee shall immediately be adjusted to Level I and no reduction
shall occur thereafter unless the Default is cured, or if the Default is also an
Event of Default, the Event of Default is waived in writing by the Lender.”
““Revolving Credit Note” means the Fourth Amended and Restated Revolving Credit
Note described in Section 2.4, as such note may be amended, modified,
supplemented or restated from time to time.”
(B)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition thereto in alphabetical order:
““Second Amendment Effective Date” means November 28, 2016.”
(C)    Section 2.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“2.1    Revolving Credit Commitment. The Lender agrees, subject to Section 2.2
and the other terms and conditions hereinafter set forth, to make Revolving
Credit Loans to the Borrower from time to time during the period from the
Closing Date up to but not including the Revolving Credit Termination Date in an
aggregate principal amount not to exceed at any time outstanding the amount of
$16,000,000 (the “Revolving Credit Commitment”). During the period from the
Second Amendment Effective Date to the Revolving Credit Termination Date, within
the limits of the Revolving Credit Commitment and subject to Section 2.2, the
Borrower may borrow, prepay pursuant to Section 2.5, and reborrow under this
Section 2.1. Except as otherwise provided in this Agreement, the Revolving
Credit Loans will be outstanding as LIBOR Loans.”





--------------------------------------------------------------------------------

Exhibit 10.13


(D)    Section 10.15 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“10.15    Maintenance of Cash Management System. Maintain a cash management
system satisfactory to the Lender, pursuant to which all collections of the
Credit Parties would be deposited into accounts maintained with the Lender or
with third-party institutions, governed by account control agreements to which
Lender, the applicable third-party institution and the applicable Credit
Party(ies) are parties (“blocked accounts”). Such cash management system would
permit the Lender to exercise full dominion over any and all blocked accounts,
whether maintained with the Lender or any other third-party institution, in the
event (i) that an Event of Default occurs and is continuing or (ii)(A) Unused
Availability declines below $2,500,000 for a period of three (3) consecutive
Business Days, or (B) Unused Availability declines below $2,500,000 on four (4)
separate occasions during any consecutive thirty (30) day period (an event under
clause (i) or (ii), a “Dominion Trigger Event”). Upon the occurrence of a
Dominion Trigger Event, full dominion by the Lender over cash collections of the
Credit Parties shall commence and continue and remain in effect (x) if the
Dominion Trigger Event arises under clause (i) above, until all Events of
Default have been cured or waived, (y) if the Dominion Trigger Event arises
under clause (ii) above, until Unused Availability is equal to or greater than
$2,500,000 for ninety (90) consecutive days, in which case a Dominion Trigger
Event shall no longer be deemed to be continuing and (z) if Dominion Trigger
Events occur under both clauses (i) and (ii) above, then until both events set
forth in clauses (x) and (y) above have occurred.”
(E)    Section 12.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“12.1    Debt to EBITDAS. Maintain at all times a Debt to EBITDAS Ratio, on a
consolidated basis, no greater than the following ratios for the following
periods, reported at the end of each Fiscal Quarter:
9/30/16 through and including 12/30/16                     < 3.00 to 1.00
12/31/16 through and including 3/31/17                    < 4.70 to 1.00
4/01/17 through and including 6/30/17                     < 5.80 to 1.00
7/01/17 through and including 9/30/17, and thereafter            < 3.10 to 1.00”
(F)    Effective as of September 30, 2016, Section 12.2 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“12.2    Minimum Quarterly EBITDAS. Maintain at all times minimum EBITDAS for
the trailing three months, on a consolidated basis, equal to or greater than (i)
for the Fiscal Quarter ending 9/30/16, $1,080,000, (ii) for the Fiscal Quarter
ending 12/30/16, negative $500,000, (iii) for the Fiscal Quarter ending 3/31/17,
$240,000, (iv) for the Fiscal Quarter ending 6/30/17, $1,500,000, (v) for the
Fiscal Quarter ending 9/30/17, $2,190,000 and (vi) thereafter, for each Fiscal
Quarter, $2,190,000, in each case reported at each Fiscal Quarter end.”
(F)    Section 12.3 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“12.3    Fixed Charge Coverage Ratio. Maintain at all times a Fixed Charge
Coverage Ratio, on a consolidated basis, equal to or greater than the following
ratios for the following periods, reported at the end of each Fiscal Quarter:
9/30/16 through and including 12/30/16                     ≥ 0.72 to 1.00
12/31/16 through and including 3/31/17                     ≥ 0.30 to 1.00
4/01/17 through and including 6/30/17                     ≥ 0.14 to 1.00





--------------------------------------------------------------------------------

Exhibit 10.13


7/01/17 through and including 9/30/17                     ≥ 0.86 to 1.00
10/01/17 and thereafter                             ≥ 1.00 to 1.00”
3.    REPRESENTATIONS AND WARRANTIES. Borrower hereby makes the following
representations and warranties to the Lender as of the date hereof, each of
which shall survive the effectiveness of this Amendment and continue in effect
as of the date hereof so long as any Obligations remain unpaid:
3.1    Authorization. Borrower has full power and authority to borrow under the
Credit Agreement, as amended by this Amendment, and to execute, deliver and
perform this Amendment and any documents delivered in connection with it and all
other related documents and transactions, all of which have been duly authorized
by all proper and necessary corporate action. The execution and delivery of this
Amendment by Borrower will not violate the provisions of, or cause a default
under, Borrower’s Organizational Documents, any law or any agreement to which
Borrower is a party or by which it or its assets are bound.
3.2    Binding Effect. This Amendment has been duly executed and delivered by
Borrower, and the Credit Agreement, as amended by this Amendment, is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, except to the extent that enforcement of any such
obligations of the Borrower may be limited by bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors generally.
3.3    Consents; Governmental Approvals. Except as may be specifically
identified in a written agreement to which Borrower and Lender are parties, no
consent, approval or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person is required in connection
with the valid execution, delivery or performance of this Amendment or any other
document executed and delivered by Borrower herewith or in connection with any
other transactions contemplated hereby.
3.4    Representations and Warranties. The representations and warranties
contained in the Credit Agreement, as amended by this Amendment, are true on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof, except for those representations and warranties that by their terms
are made as of a specific date, which representations and warranties Borrower
hereby remakes as of such date.
3.5    No Events of Default. No Default or Event of Default has occurred or is
continuing.
3.6    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by Borrower or any Credit Party to induce Lender to enter
into this Amendment contains any untrue statement of a material fact or, taken
as a whole with the other Loan Documents, omits to state a material fact
necessary to make the statements herein or therein not misleading in light of
the circumstances in which they were made.
4.    CONDITIONS OF AMENDMENT. The Lender shall have no obligation to execute or
deliver this Amendment until each of the following conditions shall have been
satisfied:
4.1    Authorization. Borrower shall have taken all appropriate corporate action
to authorize, and its directors, if and as required by Borrower’s Organizational
Documents, shall have adopted resolutions authorizing the execution, delivery
and performance of this Amendment and the taking of all other action
contemplated by this Amendment, and Lender shall have been furnished with copies
of all such





--------------------------------------------------------------------------------

Exhibit 10.13


corporate action, certified by an authorized officer of Borrower as being true
and correct and in full force and effect without amendment on the date hereof,
and such other corporate documents as Lender may request.
4.2    Consents. Borrower shall have delivered to Lender any and all consents,
if any, necessary to permit the transactions contemplated by this Amendment.
4.3    Fees. Borrower shall have paid to the Lender all reasonable fees and
disbursements of Lender’s counsel and all recording fees, search fees, charges
and taxes in connection with this Amendment and all transactions contemplated
hereby or made other arrangements with respect to such payment as are
satisfactory to Lender.
4.4    Deliveries. Borrower shall have delivered to Lender, each of the
following documents, duly executed by the Borrower or as specified: (i) this
Amendment, (ii) the Fourth Amended and Restated Revolving Credit Note, (iii) a
Reaffirmation executed by the Borrower and each of the Guarantors and (iv) such
additional documents, consents, authorizations, insurance certificates,
governmental consents and other instruments and agreements as Lender or its
counsel may reasonably require and all documents, instruments and other legal
matters in connection with the Loan Documents shall be reasonably satisfactory
to Lender and its counsel.
4.5    Representations and Warranties. The representations and warranties set
forth in this Amendment and in the Loan Documents shall be true, correct and
complete on the date hereof, except those representations and warranties that by
their terms are made as of a specific date, which representations and warranties
Borrower hereby remakes as of such date.
4.6    No Event of Default. No Event of Default or Default shall have occurred
and be continuing on the date hereof.
4.7    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by or on behalf of Borrower to induce Lender to enter into
this Amendment contains any untrue statement of a material fact or, taken as a
whole with the other Loan Documents, omits to state a material fact necessary to
make the statements herein or therein not misleading in light of the
circumstances in which they were made.
4.8    No Material Adverse Change. As of the date of this Amendment, no Material
Adverse Effect shall have occurred with respect to the Borrower and its
Subsidiaries taken as a whole since September 30, 2016, including, without
limitation, the Credit Parties’ ability to meet the projections delivered by the
Borrower to the Bank prior to the date of this Amendment.
4.9    No Litigation. As of the date of this Amendment, except as set forth on
Schedule 8.5 to the Credit Agreement, there shall not be any claim, action,
suit, investigation, litigation, or legal proceeding pending or threatened in
any court or before any arbitrator or governmental authority which relates to
the legality, validity or enforceability of the Credit Agreement (as amended by
this Amendment) or the transactions contemplated hereby or that, if adversely
determined, is not adequately covered by insurance or would have a Material
Adverse Effect on the Borrower or its Subsidiaries.
5.    MISCELLANEOUS.
5.1    Reaffirmation of Security Documents. Borrower hereby (a) acknowledges and
reaffirms the execution and delivery of the Security Documents, (b)
acknowledges, reaffirms and agrees that the security interests granted under the
Security Documents continue in full force and effect as security for all
indebtedness, obligations and liabilities under the Loan Documents, as may be
amended from time to





--------------------------------------------------------------------------------

Exhibit 10.13


time, and (c) remakes the representations and warranties set forth in the
Security Documents as of the date hereof, except those representations and
warranties that by their terms are made as of a specific date, which
representations and warranties Borrower hereby remakes as of such date.
5.2    Entire Agreement; Binding Effect. The Credit Agreement, as amended by
this Amendment, represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof. This Amendment
supersedes all prior negotiations and any course of dealing between the parties
with respect to the subject matter hereof. This Amendment shall be binding upon
Borrower and its successors and assigns, and shall inure to the benefit of, and
be enforceable by the Lender and its successors and assigns. The Credit
Agreement, as amended hereby, is in full force and effect and, as so amended, is
hereby ratified and reaffirmed in its entirety.
5.3    Severability. If any provision of this Amendment shall be determined by a
court to be invalid, such provision shall be deemed modified to conform to the
minimum requirements of applicable law.
5.4    Headings. The section headings inserted in this Amendment are provided
for convenience of reference only and shall not be used in the construction or
interpretation of this Amendment.
5.5    Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts (including those delivered by facsimile or other
electronic means), each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument.




[signature page follows]





--------------------------------------------------------------------------------

Exhibit 10.13






[Second Amendment to Fifth Amended and Restated Credit Facility Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the day and year first above written.


MANUFACTURERS AND TRADERS TRUST COMPANY
By:    /s/ Deborah Urtz-Gleason
Name:    Deborah Urtz-Gleason
Title:    Vice President
IEC ELECTRONICS CORP.
By:    /s/ Michael T. Williams
Name: Michael T. Williams
Title:    Chief Financial Officer


 





